Order entered January 15, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00575-CV

                                FELIPE CARDONA, Appellant

                                                 V.

                   SIMMONS ESTATE HOMES I, LP, ET AL., Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-12-05101-F

                                             ORDER
       Before the Court is appellant’s January 13, 2015, motion for a final extension of time to

file appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on

January 12, 2015, filed as of the date of this Order.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE